Texas Department of Family
                                                                          and Protective




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 25, 2015

                                      No. 04-14-00922-CV

                                      John E. RODARTE,
                                           Appellant

                                                v.

          TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICE,
                                Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-12625
                         Honorable Antonia Arteaga, Judge Presiding

                                         ORDER
         John E. Rodarte Sr., an inmate acting pro se, has filed a notice of appeal stating that he
wishes to appeal the trial court’s December 12, 2014 order in trial court cause number 2010-CI-
12625. Rodarte asserts he is indigent and unable to prepay the costs of the appeal. Rodarte has
filed a copy of his inmate trust account statement and a list of his previous pro se actions.

         We ORDER the clerk of this court to send copies of Rodarte’s filings regarding indigence
to the trial court clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2).

        We further ORDER the clerk, the court reporter or any party may challenge the claim of
indigence by filing a contest in our court within 10 days from the date of this order. See TEX. R.
APP. P. 20.1(e).

                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court